Citation Nr: 0610916	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-29 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for a herniated disc at L4-L5, degenerative disc disease of 
lumbar spine and lumbar myositis.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 6, 2003 to 
October 10, 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has a chronic right or left leg disorder due to shin 
splints and stress fractures disorder that is related to 
service , as such shin splints and stress fractures were 
acute and transitory in nature and resolved without 
residuals.

2.  The veteran's lumbar spine disorder, degenerative joint 
disease, is not manifested by muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, forward flexion of 60 degrees or less, combined 
range of motion of the thoracolumbar spine of 120 degrees or 
less, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Claimed right leg disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

2.  Claimed left leg disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

3.  The criteria for an initial disability rating in excess 
of 10 percent for a herniated disc at L4-L5, degenerative 
disc disease of lumbar spine and lumbar myositis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5237, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, a February 2004 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The February 2004 letter informed the 
veteran what additional information or evidence was needed to 
support his claim, and that it was his responsibility to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency.  The letter 
also asked him to notify the AOJ if there was any other 
evidence or information that he thought would support his 
claims.  In addition, an August 2004 statement of the case 
(SOC) contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which includes such notice.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, if a higher disability rating is granted on appeal.  
However, in light of the fact that the earliest possible 
effective date will be the veteran's release from service, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  
In addition, the veteran was advised of the evidence needed 
for a higher disability rating in the April 2004 rating 
decision issued in May 2004 and the July 2004 SOC.  The 
veteran has not alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.
 
Service and VA medical records, VA examination reports and 
lay statements have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
veteran's claims and that VA has satisfied, to the extent 
possible, the duty to assist.  It should be noted that the 
veteran failed to appear at a requested RO hearing in 
September 2004.  The RO contacted the veteran to reschedule, 
but the veteran did not respond.  The duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).


Service Connection 

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

The veteran contends that he suffered shin splints and stress 
fractures in service and that his legs are in constant pain, 
and therefore should be service-connected.

The Board has carefully reviewed the medical evidence in the 
claims file, and it shows no evidence of any current leg 
disability in either leg.  The veteran's service medical 
records show treatment for shin splints and stress fractures 
while in active service.  He refused a separation 
examination, and instead completed a medical assessment in 
which he stated that running during basic training caused 
injuries from his feet through his back and that he would not 
be seeking VA medical benefits at that time.  But, his March 
2004 VA examination reflects no musculoskeletal disorders of 
the knees, ankles or legs.  Contemporaneous X-rays confirm 
that there is no evidence of healing leg fractures and show 
normal bony materialization bilaterally, and a bone scan 
reflects normal results, with no evidence of stress 
fractures.  The veteran claims to have pain in his legs.  
Pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the service-connection claims for right and left 
leg disorders are denied as the evidence fails to establish 
that the veteran currently has any diagnosed conditions.

Finally, since the veteran has not asserted that the claimed 
leg disorders are due to or were aggravated by his service-
connected disability, and does not have a diagnosed leg 
disorder, service connection on a secondary basis is 
therefore not discussed in this decision.  38 C.F.R. 
§ 3.310(a) (2005).  The veteran served less than 90 days on 
active duty and therefore is not entitled to the presumptions 
for chronic diseases in 38 C.F.R. § 3.309(a) (2005).  See 
38 C.F.R. § 3.307(a)(1) (2005. 

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Since the present appeal arises 
from an initial rating decision, which established service 
connection and assigned the initial disability rating, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant contends that his service-connected back 
disorder is more severe than his assigned 10 percent 
disability rating suggests and that he is eligible for a 
higher disability rating.  

Under the current evaluation standards for intervertebral 
disc syndrome, the veteran may receive a 20 percent 
disability rating by showing that he suffered incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks in the in the prior twelve months.  The 
veteran has not reported any such problem, so he does not 
qualify for a 20 percent disability evaluation under the 
criteria for incapacitating episodes (that is, episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician).  38 C.F.R. § 4.71(a), Diagnostic Code 5243 
(2005).

To receive a 20 percent rating for a thoracolumbar spinal 
condition under the Rating Schedule, the veteran must show: 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  At the 
veteran's March 2004 VA examination, his thoracolumbar spinal 
forward flexion was 75 degrees, and his combined range of 
motion of the thoracolumbar spine was 245 degrees.  He does 
not assert, nor does the evidence show, that he has muscle 
spasms, guarding, abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
Therefore, the standards for a 20 percent rating have not 
been met.  38 C.F.R. § 4.71(a), Diagnostic Codes 5237, 5243 
(2005).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Even with consideration of DeLuca, and 
resolving all doubt in the veteran's favor, the evidence of 
record warrants no more than a 10 percent disability since 
pain has already been considered in his assigned rating.

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's lumbar spine disorder has been persistently 
more severe than the extent of disability contemplated under 
the assigned rating at any time during the period of this 
initial evaluation.  There is no evidence of record that the 
veteran's service-connected lumbar spine disability causes 
marked interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  Thus, the preponderance of the evidence is against 
the assignment of an initial rating in excess of 10 percent 
for the veteran's spine disorder.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for a right leg disorder is denied.

Service connection for a left leg disorder is denied.

An initial rating in excess of 10 percent for a herniated 
disc at L4-L5, degenerative disc disease of lumbar spine and 
lumbar myositis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


